Citation Nr: 0307142	
Decision Date: 04/14/03    Archive Date: 04/24/03

DOCKET NO.  97-17 088A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for claimed disability 
manifested by leg pain and shin splints.  

2.  Entitlement to service connection for claimed disability 
manifested by joint pain of the left wrist and knees.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from February 1978 to 
October 1995.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 decision by the RO that 
denied service connection for disability manifested by leg 
pain and shin splints and by joint pain of the hands, wrists 
and knees.

In October 2000, the Board remanded the case to the RO for 
additional development.  

In a November 2002 rating decision, the RO granted service 
connection for arthritis of the right wrist and hands, 
effective in November 1995.  

The veteran continues her appeal as to the remaining issues 
of service connection, i.e., for disability manifested by leg 
pain and shin splints and by joint pain of the left wrist and 
knees.  

The appeal is before the undersigned Veterans Law Judge, who 
has been designated to make the final disposition of this 
proceeding for VA.  



FINDINGS OF FACT

1.  The veteran's currently demonstrated bilateral shin 
splints is shown likely to have had its clinical onset during 
her active service.  

2.  The veteran's currently demonstrated left wrist and knee 
pain is shown likely to have had its clinical onset during 
her active service.  



CONCLUSIONS OF LAW

1.  The veteran's disability manifested by bilateral shin 
splints is due to disease or injury that was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2002).  

2.  The veteran's disability manifested by left wrist and 
bilateral knee pain is due to disease or injury that was 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107, 7104 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Factual Background

The veteran served on active duty from February 1978 to 
October 1995.  

The service medical records show that, in May 1982, there was 
a bony outgrowth on the upper left shin; X-ray studies of the 
left shin showed no significant abnormalities.  In March, 
August, and September 1988, there were diagnoses of mild 
sprain of the left wrist, bilateral wrist pain, and probable 
right tibia shin splints (stress fracture).  

In February and September 1989, the veteran complained of 
having bilateral dorsal wrist pain, which had its onset while 
doing pushups, and of knee pain.  (X-ray studies of the 
wrists and knees were negative.)  In October 1989, the 
veteran indicated that her wrists were still a problem, and 
in December 1989 she complained of painful knees, especially 
when running.  She was diagnosed with osteoarthritis and rule 
out stress fracture of the bilateral tibias.  

On a January 1990 periodic service physical examination, the 
upper and lower extremities were normal; a diagnosis of 
osteoarthritis was noted but such did not refer to any 
particular joint.  On a February 1990 bone scan, there was a 
mild abnormality in the left tibiofibular joint, consistent 
with mild stress or posttraumatic changes.  

In March 1990, there were tender medial tibial flares, 
bilaterally.  In April 1990, the veteran injured her left 
knee when she fell.  In May 1990, she noted anterior shin 
pain, bilaterally.  In September and October 1990, there was 
a diagnosis of bilateral wrist pain.  

In November 1990, an examination revealed tender right and 
left medial tibial flares.  There was a diagnosis of probable 
stress fracture of the right tibia.  In December 1990, there 
was a diagnosis of osteoarthritis of the knees.  (A bone scan 
of the knees and tibiae that same month was normal.)  

In May 1991, the veteran complained of having chronic 
bilateral wrist pain and knee problems.  The assessments were 
those of chronic wrist pain and contusion of the left knee.  
In July 1993, there was a report of pains in the knees with 
running (a bone scan was negative).  In August 1993, the 
veteran complained of having painful knees and shin splints.  

In June 1994, the veteran complained that her joints, to 
include wrists, were "worse."  In July 1994, her joints 
were still bothering her, to include pain and stiffness of 
both knees.  In October 1994, it was noted that a right knee 
condition had contributed to several falls over the years 
with pain on and off and that there was a questionable stress 
fracture in the shin.  It was also noted that the veteran's 
joints were "better."  An examination showed that the knee 
had no effusion, crepitus, warmth or erythema.  There was 
periarticular tenderness at the medial aspect of the patella.  
The assessment was that of soft tissue symptoms of the right 
knee.  

Prior to her separation from service, the veteran, in 
December 1994, submitted an application to the RO, claiming 
service connection for arthritis (treated from 1988), a 
bilateral hand/wrist condition (treated from February 1988), 
a leg pain condition (treated from August 1982), and shin 
splints (treated from January 1982).  

A March 1995 service record indicates that the veteran's knee 
joints had been pain-free.  

On an October 1995 retirement physical examination, the upper 
and lower extremities were normal.  In the section 
summarizing defects and diagnoses, the veteran was diagnosed 
with osteoarthritis.  Also, she was given a physical profile 
(PULHES) that included U-2 and L-2, indicative of upper and 
lower extremity conditions that may impose some limitations 
on classification and assignment.  (A "1" in the profile 
report indicates normal function.)  See McIntosh v. Brown, 4 
Vet. App. 553 (1993)).  Her profiles were specifically given 
for conditions of her wrists and feet.  

On a Report of Medical History in October 1995, the veteran 
reported having had cramps in her legs, a "trick" or locked 
knee, and swollen or painful joints.  She indicated a chronic 
condition pertaining to arthritis (begun in 1983), 
hands/wrists (begun in 1988), knees (begun about 1980), and 
shin splints (begun about 1978).  A doctor noted a list of 
conditions, which included osteoarthritis, and stated that 
the conditions had resolved, were under treatment, or did not 
require treatment.  

On an April 1996 VA general medical examination, the veteran 
indicated that she was told that she had degenerative joint 
disease of multiple joints.  She reported that she responded 
well to Motrin.  She also denied a history of redness or 
swelling.  Her wrists and knees were examined.  X-ray studies 
of the wrists and knees were normal.  The diagnoses were 
those of no arthritis found; bilateral wrist and knee 
condition not found; and history of leg pain and shin 
splints, which had now resolved following the fact that the 
veteran was no longer having to undergo physical training.  

In a June 1996 decision, the RO denied service connection for 
disability manifested by leg pain and shin splints and by 
joint pain of the left wrist and knees.  

In a statement received in September 1996, the veteran 
contended that problems with shin splints were recurring and 
painful.  She also contended that she was not adequately 
evaluated for her multiple joint pains to include her wrists 
and knees.  

The VA outpatient records show that, in November 1996, the 
veteran requested evaluation of a claimed arthritic 
condition.  She complained of pain primarily to her knees and 
lower legs with any physical activities.  An examination 
indicated slight edema to the lower legs.  There were 
complaints of numbness to the knee caps and tenderness to the 
medial joint of the left knee on palpation.  The diagnostic 
impression was that of questionable arthritis.  X-ray studies 
of the knees revealed no arthritis.  

In a January 1997 follow-up visit, there was a complaint of 
increased pain in the knees and wrists.  The diagnosis was 
that of questionable arthritis.  In February 1997, the 
veteran was noted as having a positive rheumatology factor 
(which, it was noted, may be due to her service-connected 
Raynaud's syndrome).  

The medical records from the Walter Reed Army Medical Center 
indicate that, in March 1997, the veteran had a history of 
mild distal symmetric polyarthritis that had been presumed to 
be degenerative joint disease.  On a rheumatology consult in 
April 1997, it was noted that the veteran claimed arthralgias 
had affected her wrists, knees, and feet.  The impression was 
that there was no clinical evidence of inflammatory 
arthropathy at that time.  

In a June 1997 statement, the veteran contended that she 
experienced considerable pain in various joints, to include 
her wrists and knees, which manifested in cycles and seemed 
to coincide with dampness, excess physical stress, or 
repetitive activity.  She asserted that, if she walked a 
great deal or even ran a short distance, she experienced 
sharp pain in her shins and knees.  She asserted that her 
normal activity was thus restricted.  

The veteran also indicated that, following service, she did 
not have continuous documentation of her disabling conditions 
because she purposefully limited her medical visits to those 
that were immediately necessary and because she did not want 
to waste time only to be told to take Motrin, which she 
currently took.  

The medical records from the Walter Reed Army Medical Center 
in October 1997 show that the veteran reported significant 
improvement in arthralgias.  The impression was that of 
primary osteoarthritis.  

In a January 2001 statement, the veteran asserted that, since 
her discharge from service, she avoided activities that would 
aggravate her musculoskeletal conditions.  She stated that 
she no longer ran, that she was particular about ergonomic 
issues when using a computer so as to reduce strain on 
wrists, and that she rode a bike very little to avoid 
distress on her knees.  She stated that, over the years, she 
did not seek medical attention for "mundane and chronic 
complaints" as little could be done (in her experience).  
She asserted that in the past year she had had an increased 
problem of joint pain, including in her knees and 
occasionally wrists.  

The VA outpatient records beginning in August 2001 indicate a 
working, or provisional, diagnosis of fibromyalgia syndrome, 
as a result of various musculoskeletal complaints.  

On an October 2002 VA orthopedic examination, the veteran 
reported that she developed gradual onset of left and right 
lower leg pain and shin splints starting in 1983, for which 
she was evaluated numerous times during service and treated 
various times with limited duty, use of crutches, ice and 
Motrin.  Presently, she complained of having left and right 
lower shin pain, weakness, stiffness and slight swelling.  
She indicated that her treatment consisted primarily of 
limited activity, massaging in creams and homeopathic 
remedies.  She indicated that flare-ups occurred 
approximately once per month.  She denied use of crutches, 
braces, or canes.  

Regarding her knees, the veteran reported that she developed 
left and right knee pain beginning in 1979 and that she was 
treated in service with various medications including Motrin 
and limited duty.  Presently, she complained of having left 
and right knee pain, weakness, stiffness, giving way and 
fatigability.  She denied having left and right knee 
swelling, heat, redness or locking.  She indicated that her 
knees flared up during the summer approximately two times per 
week, lasting one-half day.  

Regarding her wrists, she reported that she developed gradual 
onset of wrist pain in 1987 and 1988, for which she sought 
medical attention in service.  She was prescribed Motrin and 
she limited her activity on her own.  Presently, she 
complained of having left wrist pain, weakness, stiffness, 
some giving way and fatigability.  She denied left wrist 
swelling, heat, redness, or locking.  She indicated that 
flare-ups occurred daily during the cold weather when she had 
more pain and decreased function, and that she had some 
trouble using the computer.  She indicated that she wore 
wrist braces.  The treatments she used on her left wrist and 
knees included ice, heat, massage, creams, homeopathic 
treatments, and exercise.  

The examination revealed, among other things, that there was 
tenderness located over the mid-tibia both laterally and 
medially.  There was crepitus and joint line pain in both 
knees.  There was slight limitation of motion of the knees, 
particularly the right knee.  In the left wrist joint, there 
was slight tenderness over the distal radius.  

The examiner noted that the veteran was able to fulfill her 
activities of daily living without any significant 
limitation.  The assessments were those of left wrist sprain, 
left and right knee sprain and left and right lower leg shin 
splints.  The examiner opined that, at this time, there was 
"no significant disability" to the veteran regarding her 
knees and her shin splint conditions but that it was at least 
as likely as not that her left wrist condition was 
contributing to some degree to her present disability in 
being able to work as a computer programmer.  

Subsequent X-ray studies of the left wrist, knees, and 
bilateral tibia and fibula were unremarkable and showed no 
significant bone or joint abnormality; it was noted, though, 
that there was some soft tissue calcification seen along the 
anterior aspect of the distal tibia and fibula (left more 
than right) consistent with calcified phleboliths.  

In a January 2003 letter, the veteran contended that her 
recent VA examination focused on arthritis as a cause of her 
joint pain and did not explore other causes of pain that 
would not be discernible by X-ray study.  


II.  Analysis

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  

The regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)), are codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326 (2002).  The VCAA and the implementing 
regulations pertinent to the issues on appeal are 
liberalizing and are therefore applicable to the issues on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  

As part of the notice, VA is specifically to inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  

The claims file shows that, through its discussions in the 
Rating Decision (in June 1996), Statement of the Case (in 
October 1996), Supplemental Statements of the Case (in August 
1998 and November 2002), the RO has notified her of the 
evidence needed to substantiate her claims.  

The RO has also made reasonable efforts to assist the veteran 
in obtaining evidence for her claim, to include requesting 
medical records to which she has referred (i.e., from VA).  
The RO has also sought and obtained examinations, to include 
those conducted in April 1996 and October 2002, regarding the 
issues at hand.  Additionally, the RO has provided the 
veteran with the opportunity for a hearing, which she 
declined.  

The Board is unaware of any additional evidence that is 
available in connection with this appeal.  Accordingly, the 
Board is satisfied that all relevant evidence has been 
properly developed and that no further assistance is required 
to comply with the duty to assist.  38 U.S.C.A. § 5103A (West 
2002).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service incurrence will be presumed for certain chronic 
diseases, including arthritis, if manifest to a compensable 
degree within the year after active service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The veteran claims that, during her period of military 
service, she developed disabilities manifested by leg pain, 
shin splints, and joint pain of the left wrist and knees.  
She consistently complained of such disabilities since she 
was discharged from service in October 1995.  

Based on a careful review of the record, the Board finds that 
the veteran's currently demonstrated bilateral shin splints, 
left wrist sprain, and bilateral knee sprain had their 
clinical onset during active service.  

In this case, the service medical records show that the 
veteran had chronic problems involving her wrists, knees, and 
shins.  Over a period of many years, she complained of pain 
and was diagnosed variously with osteoarthritis (although X-
ray studies and bone scans were essentially normal).  

At her October 1995 discharge physical examination, she had a 
P-2 profile for upper and lower extremity conditions.  
Following discharge, she was treated at VA and Walter Reed 
Army Medical Center for complaints referable to her knees, 
lower legs, and wrists.  

The veteran was afforded VA examinations in April 1996 and 
October 2002.  X-ray studies of the left wrist, knees, and 
tibia/fibula did not show arthritis on either of the VA 
examinations.  Moreover, the April 1996 indicated that a 
wrist and knee condition was not found and that the veteran's 
leg pain and shin splints were resolved because she was no 
longer required to undergo physical training.  

Nevertheless, the October 2002 examiner did find symptoms 
attributable to the legs, knees, and left wrist.  Further, 
although the examiner stated that there was "no significant 
disability" regarding the bilateral knee and shin splint 
conditions, the diagnoses were those of bilateral shin 
splints, bilateral knee sprain and left wrist sprain.  

Given the complaints and diagnoses pertaining to the shins, 
knees and left wrist in service, the consistent complaints of 
leg pain, shin splints and joint pain in the knees and left 
wrist since service, and the current diagnoses of bilateral 
shin splints, bilateral knee sprain, and left wrist sprain, 
the Board finds that the evidence supports the veteran's 
claims of service connection.  

In sum, in regard to both legs, both knees, and left wrist, 
disabilities are currently shown, and such disabilities have 
been shown to have had their clinical onset during the 
veteran's active service.  Thus, service connection for 
bilateral shin splints and sprains of the left wrist and 
knees are warranted and the claims are granted.  



ORDER

Service connection for bilateral shin splints is granted.  

Service connection for disability manifested by pain of the 
left wrist and knees is granted.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

